Citation Nr: 0715408	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the evaluation of the residuals 
of prostate cancer, status post-radical peritoneal 
prostatectomy, from 100 percent to noncompensable, effective 
May 1, 2002, was proper.

2.  Entitlement to service connection for epididymitis and 
resulting orchiectomy secondary to residuals of prostate 
cancer, status post-radical peritoneal prostatectomy.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced the 
veteran's evaluation for prostate cancer, status post radical 
peritoneal prostatectomy, from a 100 percent evaluation to a 
noncompensable evaluation, effective May 1, 2002.  The 
veteran disagreed with this reduction.

The veteran testified before an RO hearing officer in July 
2002.  A transcript of the hearing is of record.  In March 
2004, the Board remanded the veteran's case to the RO for 
further development.  The case was then returned to the 
Board.

In May 2005, the Board denied the veteran's claim for a 
compensable evaluation for residuals of prostate cancer, 
status post-radical peritoneal prostatectomy.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2006, the 
Court granted the joint motion to vacate the Board's 
decision, and remanded the case for action consistent with 
the motion.

In May 2006, the Board, consistent with the Joint Motion for 
Remand dated in January 2006 at page 3, recharacterized the 
issue on appeal and remanded the case for further 
development.  Pursuant to a December 2006 rating, the 100 
percent disability evaluation was restored effective from May 
1, 2002 and reduced to a noncompensable rating, effective 
from October 27, 2004.  

The issues of entitlement to service connection for 
epididymitis and resulting orchiectomy, and entitlement to a 
total rating based on individual unemployability (TDIU) are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By a rating decision of December 14, 2006, the RO 
restored a 100 percent disability evaluation for residuals of 
prostate cancer, effective May 1, 2002.

2.  There is no longer a controversy regarding the benefits 
sought as to the issue of whether the reduction of the 
evaluation of the residuals of prostate cancer, status post-
radical peritoneal prostatectomy, from 100 percent to 
noncompensable, effective May 1, 2002, was proper.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of whether the reduction of the 
evaluation of the residuals of prostate cancer, status post-
radical peritoneal prostatectomy, from 100 percent to 
noncompensable, effective May 1, 2002.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1999, the veteran was diagnosed with prostate cancer 
and underwent a prostatectomy.  Having served in Vietnam, the 
veteran was assigned a total evaluation for this condition 
during active malignancy and antineoplastic therapy.  The 
rating was proposed for reduction to a noncompensable rating 
pursuant to a November 20, 2001 rating, and the 
noncompensable rating was realized effective from May 1, 
2002, pursuant to a rating of February 7, 2002.  

As noted above, the case was most recently before the Board 
in May 2006, at which time it was remanded.  In a rating 
action in December 2006, the RO restored the 100 percent 
rating effective from May 1, 2002, after concluding that the 
November 2001 rating action was improper. 

As noted above, the 100 percent schedular rating was restored 
effective from May 1, 2002.  Because of said action, the 
specific issue on appeal, whether the reduction of the 
evaluation of the residuals of prostate cancer, status post-
radical peritoneal prostatectomy, from 100 percent to 
noncompensable, effective May 1, 2002, was proper, has been 
resolved and has rendered moot the administrative claim on 
appeal to the Board.  Therefore, there is no longer a 
question or controversy remaining.  38 C.F.R. § 3.4 (2006).


ORDER

The reduction of the evaluation of the residuals of prostate 
cancer, status post-radical peritoneal prostatectomy, from 
100 percent to noncompensable, effective May 1, 2002, having 
been restored, the appeal is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In the Court's January 12, 2006 Order, the Court incorporated 
the Joint Motion to Remand.  In that Motion, it was indicated 
that VA had not entertained the issue of TDIU, pursuant to 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  In the 
Board's May 2006 Remand, the issue of TDIU was referred to 
the RO for further action.  In addition, the issue of 
entitlement to service connection for epididymitis and 
resulting orchiectomy secondary to residuals of prostate 
cancer, status post-radical peritoneal prostatectomy was 
referred to the RO.  To date, it does not appear that any 
action has been undertaken regarding these issues.  

Although these issues are not properly before the Board, 
because the Court has indicated that VA must entertain these 
issues, the Board must comply; hence, these issues are 
remanded for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied 
concerning the issues of issues of 
entitlement to service connection for 
epididymitis and resulting orchiectomy 
secondary to residuals of prostate cancer, 
status post-radical peritoneal 
prostatectomy, and entitlement to a TDIU..  
See also 38 C.F.R. § 3.159 (2002).

2.  After the issues have been fully 
developed and all due process requirement 
issues have been properly resolved to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a statement 
of the case and given the opportunity to 
respond thereto.


If the veteran files a timely substantive appeal to any 
issue, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
VA will notify the appellant if further action is required on 
his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


